Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 1 of 25



                                 EXHIBIT C
        LITIGATION AND DISTRIBUTION TRUST AGREEMENT
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 2 of 25


              LITIGATION AND DISTRIBUTION TRUST AGREEMENT

                                           Of

                       FIRST NBC BANK HOLDING COMPANY

        This Litigation and Distribution Trust Agreement of First NBC Bank Holding
  Company (the Agreement ) is entered to as of this ___ day of ________, 2019, by,
  between and among, First NBC Bank Holding Company ( FNBC or the Debtor )
  and Stephen B. Darr (the Litigation and Distribution Trustee ).

                                    WITNESSETH:

        WHEREAS, on ___________, 2019, the Amended Joint Chapter 11 Plan of the
  Debtor and Official Committee of Unsecured Creditors (the Plan ), as filed in the
  United States Bankruptcy Court for the Eastern District of Louisiana (the
   Bankruptcy Court ) in Chapter 11, Case No. 17-11213, was confirmed by the
  Bankruptcy Court pursuant to Bankruptcy Code § 1129 (the Order ); and

         WHEREAS, the Litigation and Distribution Trustee was selected to serve as
  Litigation and Distribution Trustee under the Plan by the Official Committee of
  Unsecured Creditors of the Debtor (the Committee"); and,

         WHEREAS, an Oversight Committee, with the powers set forth herein and in
  the Plan, has been duly appointed pursuant to the Plan, and currently consists of the
  individuals identified in Section 3.4;

         WHEREAS, together with the certain other provisions, the Plan provides for
  the Debtor and its Estate, and the Litigation and Distribution Trustee to enter into
  this Agreement relative to the administration of the Litigation and Distribution Trust
  Assets subsequent to confirmation of the Plan; and

         WHEREAS, the Litigation and Distribution Trustee is willing to accept the
  duties of the Litigation and Distribution Trustee upon such terms and conditions as
  are hereinafter set forth; and

         NOW, THEREFORE, for and in consideration of the premises and mutual
  covenants herein contained, pursuant to the Plan, FNBC and the Litigation and
  Distribution Trustee do hereby covenant and agree as follows:




                                            1
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 3 of 25


                                       ARTICLE I

                             Definitions; Interpretive Rules

     1. Defined Terms; Rules of Interpretation.

        1.1     Capitalized Terms. Capitalized terms used herein and not otherwise
  defined in this Agreement shall have the meanings assigned to them in the Plan. Any
  term that is not otherwise defined, herein, but that is used in the Bankruptcy Code
  or the Bankruptcy Rules, will have the meaning given to that term in the Bankruptcy
  Code or the Bankruptcy Rules, as applicable. For purposes of this Agreement,
  Disputed Claims shall be included in the Class which such Claims would be included
  if such claims were Allowed Claims.

       1.2     Computation of Time. In computing any period of time prescribed or
  allowed by this Agreement, the provisions of Bankruptcy Rule 9006(a) will apply.

         1.3      Permitted Investments. Any of the following: (i) marketable obligations
  issued or unconditionally guaranteed by the United States of America or an agency
  thereof maturing or redeemable within 180 days from the date of acquisition thereof;
  (ii) certificates of deposit, maturing no more than 180 days from the date of creation
  thereof, issued by commercial banks incorporated under the laws of the United States
  of America or any state thereof or the District of Columbia having membership in the
  Federal Deposit Insurance Corporation and in amounts not exceeding the maximum
  amounts insured thereunder; (iii) time deposits, maturing no more than 30 days from
  the date of creation thereof with commercial banks or savings banks each having
  membership in the Federal Deposit Insurance Corporation and in amounts not
  exceeding the maximum amounts insured thereunder; (iv) money market funds
  managed by nationally recognized firms and making only investments qualified
  under (i), (ii), (iii) or (v) herein; (v) variable rate demand notes with a rating from
  Standard & Poor s of A-1 or better or from Moody s of P-1 or better; or (vi) demand
  deposits at any bank or savings institution organized under the laws of the United
  States of America or any state thereof or the District of Columbia having membership
  in the Federal Deposit Insurance Corporation; provided, however, such demand
  deposits shall be in amounts not to exceed the maximum amounts insured by the
  Federal Deposit Insurance Corporation.

       1.4    Rules of Interpretation.      For purposes of this Agreement, unless
  otherwise provided herein:

               1.4.1 any reference in this Agreement to a contract, instrument, release
  or other agreement or document being in particular form or any particular terms and
  conditions means that such document will be substantially in such form or
  substantially on such terms and conditions;



                                            2
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 4 of 25




                1.4.2 any reference in this Agreement to an existing document or
  exhibit filed or to be filed means such document or exhibit, as it may have been or
  may be amended, modified, or supplemented pursuant to this Agreement;

                1.4.3 any reference to any entity as a holder of a Claim includes that
  entity s successors, assigns, and affiliates;

               1.4.4 except as otherwise specified, all references in this Agreement to
  Sections, Articles, and Exhibits are references to sections, articles, and exhibits of or
  this Agreement;

              1.4.5 the words herein, hereunder, and hereto refer to this
  Agreement in its entirety rather than to a particular portion of this Agreement;

               1.4.6 the rules of construction set forth in section 102 of the Bankruptcy
  Code will apply;

               1.4.7 except where the context otherwise requires, words importing
  masculine, feminine or neuter gender shall include the feminine, the masculine and
  the neuter, as appropriate; words importing the singular number shall include the
  plural number and vice versa; and words importing persons shall include
  partnerships, associations, and corporations.

         1.5   Headings. The headings of the various Sections herein are for
  convenience of reference only and shall not define or limit any of the terms or
  provisions hereof.

        1.6     Construction with the Plan. The Plan is hereby incorporated fully by
  reference and is made a part hereof for all purposes. In the event of any inconsistency
  or conflict between the terms, conditions and provisions of this Agreement and the
  terms, conditions and provisions of the Plan, the terms, conditions and provisions of
  the Plan shall control.

                                        ARTICLE II

                          Purpose; Administration, Supervision

          2.1   Purpose of Agreement. FNBC and the Litigation and Distribution
  Trustee hereby enter in to this Agreement for the following purposes and no other:
  (a) to hold the Litigation and Distribution Trust Assets for the benefit of the holders
  of Allowed Claims in Class 2 ( Beneficiaries ) (b) to make distributions of the
  Litigation and Distribution Trust Assets to the Beneficiaries, (c) to have the power
  and authority to prosecute and resolve, in the names of the Debtor, the Reorganized



                                             3
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 5 of 25


  Debtor and/or the Litigation and Distribution Trustee any Transferred Avoidance
  Actions and all other claims or causes of action transferred to the Litigation and
  Distribution Trust pursuant to the Plan, (d) to calculate and make distributions of
  the Litigation and Distribution Trust Assets to the Holders of Allowed Claims in
  Class 2, (e) liquidate, transfer or otherwise dispose of the Litigation and Distribution
  Trust Assets or any part thereof or any interest therein upon such terms as the
  Litigation and Distribution Trustee determines to be necessary, appropriate or
  desirable, (f) to reconcile (including to object to, seek to subordinate, recharacterize
  or settle such Claims) (i) Class 1 and 2 Claims and (ii) except for Claims of
  Professionals employed by the Debtor or the Committee, all other Claims asserted to
  be entitled to priority pursuant to Sections 503 or 507 of the Bankruptcy Code , (g) to
  terminate this Litigation and Distribution Trust in accordance with the terms of the
  Plan and this Agreement, (h) to provide the Beneficiaries, annually, with unaudited
  financial statements, (i) to sell, liquidate, dispose of or abandon Litigation and
  Distribution Trust Assets; and (j) to otherwise carry out its duties under the Plan and
  complete distribution of the Litigation and Distribution Trust Assets , all in
  accordance with the Plan and this Agreement. The Litigation and Distribution Trust
  has no objective to, and will not, engage in the conduct of a trade or business and,
  subject to this Agreement, will terminate upon the completion of its liquidation and
  distribution duties. The Litigation and Distribution Trust will be a "representative of
  the estate" under Section 1123(b)(3)(B) of the Bankruptcy Code.

         2.2   Administration of the Litigation and Distribution Trust Assets. With the
  advice and assistance of the Oversight Committee, as provided under the Plan and
  this Agreement, from and after the Effective Date, the Litigation and Distribution
  Trustee shall manage, administer, invest and reinvest all of the Litigation and
  Distribution Trust Assets, collect the income therefrom, and distribute the proceeds,
  all pursuant to the terms and conditions of the Plan and this Agreement.
  Notwithstanding anything to the contrary herein, the Oversight Committee and the
  Litigation and Distribution Trustee shall act in furtherance of, and consistent with,
  the purpose of the Litigation and Distribution Trust and shall act in the best interests
  of the Litigation and Distribution Trust Beneficiaries. The Litigation and
  Distribution Trust, by and through the Litigation and Distribution Trustee, shall be
  authorized to prosecute any and all Avoidance Actions and Causes of Action in the
  name of the Debtor.

         2.3   Interests in Litigation and Distribution Trust. The beneficial interests
  in the Litigation and Distribution Trust will not be represented by certificates, but
  rather shall consist of a pro rata share of Litigation and Distribution Trust Assets.
  Beneficial interests in the Litigation and Distribution Trust will not be transferable
  except pursuant to the laws of descent and distribution or otherwise by operation of
  law.




                                             4
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 6 of 25


  2.4   No Further Supervision. The Litigation and Distribution Trustee may use,
  operate and deal with the Litigation and Distribution Trust Assets without any
  supervision by the Bankruptcy Court, and free of any restrictions imposed by the
  Debtor by the Bankruptcy Code or the Bankruptcy Court during the Chapter 11 Case.

                                       ARTICLE III

                                      Responsibilities,

        3.1    Responsibilities of the Litigation and Distribution Trustee.

                3.1.1 The responsibilities of the Litigation and Distribution Trustee
  shall include (i) the receipt, management, supervision, and protection of the
  Litigation and Distribution Trust Assets on behalf of and for the benefit of the
  beneficiaries of the Litigation and Distribution Trust; (ii) pursuit of objections to, and
  estimations and settlements of certain Disputed Claims; (iii) investigation, analysis,
  prosecution, and, if necessary and appropriate, compromise of the claims and Causes
  of Action included among the Litigation and Distribution Trust Assets, including,
  without limitation, the Avoidance Actions and any other claims and Causes of Action
  transferred to the Litigation and Distribution Trust pursuant to the Plan; (iv)
  calculation and implementation of all distributions to be made by the Litigation and
  Distribution Trustee under the Plan to the beneficiaries of the Trust;; (v) filing all
  required federal, state, and local tax returns and paying taxes and all other
  obligations of the Litigation and Distribution Trust; and (vi) such other
  responsibilities as may be vested in the Litigation and Distribution Trustee pursuant
  to the Plan, the Litigation and Distribution Trust Agreement, orders of the
  Bankruptcy Court, or as necessary and proper to carry out the provisions of the Plan.

                3.1.2 The Litigation and Distribution Trustee shall act in a fiduciary
  capacity for the interests of its Beneficiaries.

        3.2    INTENTIONALLY DELETED.

         3.3   Post-Effective Date Management. As provided for in the Plan and
  herein, the Litigation and Distribution Trustee shall have the exclusive right and
  duty, to manage the Litigation and Distribution Trust Assets, subject to certain
  limitations as set forth herein.

         3.4    Oversight Committee. The Oversight Committee shall have members
  in an amount determined by majority vote of the members of the Oversight
  Committee to advise, assist, supervise and direct the Litigation and Distribution
  Trustee in the administration of the Litigation and Distribution Trust pursuant to
  this Litigation and Distribution Trust Agreement. The initial members of the
  Oversight Committee shall be Vikaran Ghei, Michael Zaitzeff and Donna Ennis.
  Members of the Oversight Committee constituting a majority of the total number of


                                              5
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 7 of 25


  members of the Oversight Committee then in office shall have the right to direct and
  remove the Litigation and Distribution Trustee, and shall have such other rights to
  operate and manage the Litigation and Distribution Trust as are not inconsistent
  with the Confirmation Order, the Plan and the terms of this Litigation and
  Distribution Trust Agreement. No other Litigation and Distribution Trust
  Beneficiary shall have any approval rights whatsoever in respect of management and
  operation of the Litigation and Distribution Trust. A member of the Oversight
  Committee may from time to time consult with the Litigation and Distribution Trust
  Beneficiary that appointed such member subject to such confidentiality provisions as
  required by the Oversight Committee.

                3.4.1 Authority of the Oversight Committee. The Oversight Committee
  shall have the authority and responsibility to advise, assist, supervise, and direct the
  Litigation and Distribution Trustee in the administration of the Litigation and
  Distribution Trust and shall have the authority to remove the Litigation and
  Distribution Trustee. The Litigation and Distribution Trustee shall consult with and
  provide information to the Oversight Committee in accordance with and pursuant to
  the terms of this Litigation and Distribution Trust Agreement and the Plan. The
  Oversight Committee shall have the authority to select and engage such professionals
  as the Oversight Committee deems necessary and desirable to assist the Oversight
  Committee in fulfilling its obligations under this Litigation and Distribution Trust
  Agreement and the Plan, and the Litigation and Distribution Trust shall pay the
  reasonable and documented fees of such advisors (including on an hourly,
  contingency, or modified contingency basis) and reimburse such advisors for their
  reasonable and documented out-of-pocket costs and expenses consistent with the
  terms of this Litigation and Distribution Trust Agreement.

               3.4.2 Regular Meetings of the Oversight Committee. Meetings of the
  Oversight Committee are to be held with such frequency and at such place as the
  Litigation and Distribution Trustee and the members of the Oversight Committee
  may determine in their reasonable discretion.

                3.4.3 Special Meetings of the Oversight Committee. Special meetings
  of the Oversight Committee may be held whenever and wherever called for by the
  Litigation and Distribution Trustee or any member of the Oversight Committee,
  subject to reasonable notice.

               3.4.4 Manner of Acting

                      3.4.4.1      A majority of the total number of members of the
                             Oversight Committee then in office shall constitute a
                             quorum for the transaction of business at any meeting of
                             the Oversight Committee. The affirmative vote of a
                             majority of the members of the Oversight Committee



                                             6
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 8 of 25


                           present and entitled to vote at a meeting at which a
                           quorum is present shall be the act of the Oversight
                           Committee except as otherwise required by law or as
                           provided in this Litigation and Distribution Trust
                           Agreement or the Plan. Any or all of the members of the
                           Oversight Committee may participate in a regular or
                           special meeting by, or conduct the meeting through the use
                           of, conference telephone or similar communications
                           equipment by means of which all Persons participating in
                           the meeting may hear each other, in which case any
                           required notice of such meeting may generally describe the
                           arrangements (rather than or in addition to the place) for
                           the holding thereof.

                     3.4.4.2       Any member of the Oversight Committee
                            participating in a meeting by this means is deemed to be
                            present in person at the meeting. Voting (including on
                            negative notice) may, if approved by the majority of the
                            members at a meeting, be conducted by electronic mail or
                            individual communications by the Litigation and
                            Distribution Trustee and each member of the Oversight
                            Committee. Any member of the Oversight Committee who
                            is present and entitled to vote at a meeting of the Oversight
                            Committee when action is taken is deemed to have
                            assented to the action taken, subject to the requisite vote
                            of the Oversight Committee, unless: (i) such member of the
                            Oversight Committee objects at the beginning of the
                            meeting (or promptly upon his or her arrival) to holding it
                            or transacting business at the meeting; (ii) his or her
                            dissent or abstention from the action taken is entered in
                            the minutes of the meeting; or (iii) he or she delivers
                            written notice (including by electronic or facsimile
                            transmission) of his or her dissent or abstention to the
                            Oversight Committee before its adjournment. The right of
                            dissent or abstention is not available to any member of the
                            Oversight Committee who votes in favor of the action
                            taken.

                     3.4.4.3       Prior to the taking of a vote on any matter or issue
                            or the taking of any action with respect to any matter or
                            issue, each member of the Oversight Committee shall
                            report to the Oversight Committee any conflict of interest
                            such member has or may have with respect to the matter
                            or issue at hand and fully disclose the nature of such



                                            7
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 9 of 25


                           conflict or potential conflict (including disclosing any and
                           all financial or other pecuniary interests that such member
                           might have with respect to or in connection with such
                           matter or issue, other than as a Litigation and Distribution
                           Trust Beneficiary). A member who has or who may have a
                           conflict of interest shall be deemed to be a conflicted
                           member who shall not be entitled to vote with respect to
                           such matter or issue (however such member shall be
                           counted for purposes of determining the existence of a
                           quorum and may engage in the Oversight Committee s
                           discussions on such matter or issue); the vote or action with
                           respect to such matter or issue shall be undertaken only by
                           members of the Oversight Committee who are not
                            conflicted members. Notwithstanding anything to the
                           contrary set forth herein, no member of the Oversight
                           Committee shall be deemed to be a conflicted member
                           solely as a result of (i) such member s affiliation with a
                           Person that is a Litigation and Distribution Trust
                           Beneficiary or (ii) such member s affiliation with any
                           Person that is, or is adverse to, a defendant in any action
                           or proceeding to which the Litigation and Distribution
                           Trustee is a party.

             3.4.5    Liquidating Oversight Committee s Action Without a Meeting.
  Any action required or permitted to be taken by the Oversight Committee at a
  meeting may be taken without a meeting if the action is taken by unanimous written
  consent of the Oversight Committee as evidenced by one or more written consents
  describing the action taken, signed by all members of the Oversight Committee and
  recorded in the minutes or other transcript of proceedings of the Oversight
  Committee.

                3.4.6 Tenure, Removal, and Replacement of the Members of the
  Oversight Committee. The authority of the members of the Oversight Committee will
  be effective as of the Effective Date and will remain and continue in full force and
  effect until the Litigation and Distribution Trust is terminated. The service of the
  members of the Oversight Committee will be subject to the following:

                     3.4.6.1       The members of the Oversight Committee will serve
                            until disability, death, resignation or removal;

                     3.4.6.2      A member of the Oversight Committee may resign
                            at any time by providing a written notice of resignation to
                            the remaining members of the Oversight Committee. Such
                            resignation will be effective upon the date received by the



                                           8
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 10 of 25


                           Oversight Committee or such later date specified in the
                           written notice;

                     3.4.6.3       A member of the Oversight Committee may be
                            removed by the majority vote of the other members of the
                            Oversight Committee, a written resolution of which shall
                            be delivered to the removed Oversight Committee member;
                            provided, however, that such removal may only be made for
                            cause;

                     3.4.6.4       In the event of a vacancy on the Oversight
                            Committee (whether by removal, disability, death or
                            resignation), a new member shall be appointed to fill such
                            position by the remaining members of the Oversight
                            Committee. Immediately upon the appointment of any
                            successor member of the Oversight Committee, all rights,
                            powers, duties, authority, and privileges of the predecessor
                            member of the Oversight Committee hereunder will be
                            vested in and undertaken by the successor member of the
                            Oversight Committee without any further act; and the
                            successor member of the Oversight Committee will not be
                            liable personally for any act or omission of the predecessor
                            member of the Oversight Committee; and

                     3.4.6.5       Every successor member of the Oversight
                            Committee       appointed   hereunder     shall   execute,
                            acknowledge and deliver to the Litigation and Distribution
                            Trustee and other members an instrument accepting the
                            appointment under this Litigation and Distribution Trust
                            Agreement and agreeing to be bound thereto, and
                            thereupon the successor member of the Oversight
                            Committee without any further act, deed, or conveyance,
                            shall become vested with all rights, powers, trusts, and
                            duties of the retiring member.

               3.4.7 Compensation and Reimbursement of Expenses of the Oversight
  Committee. The Litigation and Distribution Trust will reimburse the members of the
  Oversight Committee for all reasonable and documented out-of-pocket expenses
  incurred by such members in connection with the performance of their respective
  services hereunder, without duplication, upon demand for payment thereof. All fees
  and expenses of the members of the Oversight Committee shall be paid solely from
  Litigation and Distribution Trust Proceeds




                                           9
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 11 of 25


         3.5   Special Governance Provisions Regarding Prosecution and Settlement
  of Causes of Action. All decisions concerning whether to prosecute or settle any
  Causes of Action shall be made by the Oversight Committee in good faith and in the
  best interests of the Litigation and Distribution Trust. The settlement of any of the
  Causes of Action shall require the approval of a majority vote of the members of the
  Oversight Committee.

                                       ARTICLE IV

    Duties, Rights and Power of Litigation and Distribution Trustee and the Debtor

         4.1 Litigation and Distribution Trustee s Duties. Subject to the rights and
  powers of the Oversight Committee, the Litigation and Distribution Trustee shall
  manage the Litigation and Distribution Trust Assets, collect the income and make
  distributions, including final distributions, to its beneficiaries as provided under the
  Plan.

         4.2    Litigation and Distribution Trustee s Rights and Powers. Subject to the
  rights and powers of the Oversight Committee, the Litigation and Distribution
  Trustee shall have the powers and authority as set forth herein and in the Plan
  necessary to manage the Litigation and Distribution Trust Assets and effect the
  disposition, orderly liquidation and distribution of all Litigation and Distribution
  Trust Assets and effect the disposition, orderly liquidation and distribution of all
  Litigation and Distribution Trust Assets. The rights and powers shall include,
  subject to the limitations set forth in the Plan and this Agreement, and subject to
  the rights and powers of the Oversight Committee and if so authorized by the
  Oversight Committee, the right and power to:

               (a)   Pay, compromise, settle, adjust, agree to, investigate, pursue, or
  contest any and all claims and Causes of Action transferred to the Litigation and
  Distribution Trust as provided in the Plan and herein;

               (b)   Pay all taxes, expenses and obligations of the Litigation and
  Distribution Trust out of the Litigation and Distribution Trust Assets;

               (c)    Investigate, and, if necessary and authorized by the Oversight
  Committee, prosecute and litigate any and all Avoidance Actions and Causes of
  Action that are transferred to the Litigation and Distribution Trust pursuant to the
  Plan, including any Avoidance Action or any other claims or Causes of Action brought
  by the Debtor or the Unsecured Creditors Committee on behalf of the Debtor prior to
  the Effective Date, which Causes of Action, rights to payment and claims as of the
  Effective Date shall vest solely and exclusively in the Litigation and Distribution
  Trustee, for the benefit of the Litigation and Distribution Trust, pursuant to the
  terms of the Plan;



                                            10
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 12 of 25


               (d)    In addition,

               (i) Invest funds; (ii) make distributions; (iii) pay taxes and other
               obligations owed by the Litigation and Distribution Trust or incurred by
               the Litigation and Distribution Trustee; (iv) subject to Sections 4.3 and
               4.9 herein, engage and compensate from the Litigation and Distribution
               Trust Assets, consultants, agents, employees, and professional persons
               (including, without limitation, attorneys on a contingency fee basis) to
               assist the Litigation and Distribution Trustee with respect to the
               Litigation and Distribution Trustee s responsibilities; (v) liquidate and
               dispose of the Litigation and Distribution Trust Assets; (vi) compromise
               and settle Claims and Causes of Actions; (vii) act on behalf of the Debtor,
               its Estate, and the Official Committee of Unsecured Creditors (the
                Committee ) in all civil actions, judicial proceedings, administrative
               proceedings, adversary proceedings and contested matters (including,
               without limitation, the Avoidance Actions) pending in the Bankruptcy
               Court and in all actions and proceedings pending elsewhere; (viii)
               commence and/or pursue any and all actions involving Litigation and
               Distribution Trust Assets that could arise or be asserted at any time,
               unless otherwise waived or relinquished in the Plan; (ix) utilize
               Litigation and Distribution Trust Assets to purchase appropriate
               insurance to insure the acts and omissions of the Litigation and
               Distribution Trustee; and (x) act and implement the Plan, the Litigation
               and Distribution Trust Agreement, and orders of the Bankruptcy Court.

         4.3    Limitations as to Losses. The Litigation and Distribution Trustee shall
  not be responsible, and shall have no liability whatsoever, to any person for any loss
  to the Litigation and Distribution Trust or the amount of interest thereon resulting
  from the investment thereof in any Permitted Investments. The Litigation and
  Distribution Trustee shall not invest or reinvest any Litigation and Distribution
  Trust Assets in a security or instrument that does not constitute a Permitted
  Investment.

         4.4    Selection of Agents. Without the need for application to or approval of
  the Bankruptcy Court, the Litigation and Distribution Trustee may select, determine
  compensation for and employ attorneys, brokers, consultants, custodians, investment
  advisors, asset services, auditors, accountants, and other agents (including, without
  limitation, attorneys, accountants and consultants retained by the Debtor and the
  Committee during the Chapter 11 Case). The Litigation and Distribution Trustee
  may avail himself of the services of counsel or special counsel to FNBC or the
  Committee. Subject to the Plan, the Litigation and Distribution Trustee may pay the
  salaries, fees and expenses of such agents or consultants out of the Litigation and
  Distribution Trust Assets. The Litigation and Distribution Trustee shall not be liable
  for any loss to the Litigation and Distribution Trust or any person interested therein



                                            11
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 13 of 25


  by reason of any mistake or default of any such agent or consultant. Notwithstanding
  the foregoing, all invoices for such professionals will be submitted to the Litigation
  and Distribution Trustee and the Oversight Committee for review prior to payment.
  If the Litigation and Distribution Trustee and a majority of the members of the
  Oversight Committee do not object to a submitted invoice, the invoice will be paid. If
  the Litigation and Distribution Trustee or a majority of the members of the Oversight
  Committee object to the invoice, the parties will work in good faith to resolve the
  objection. If the parties cannot resolve the objection, one or more of the parties may
  raise the dispute to the Bankruptcy Court for resolution.

         4.5   Signature. As of the Effective Date of the Plan, the Litigation and
  Distribution Trustee shall have the sole signature power and authority with respect
  to the Litigation and Distribution Trust to (a) open and close accounts with any
  banking, financial or investment institution; (b) make deposits and withdrawals of
  cash and other property into or from any such account; (c) make or endorse checks
  with respect to any such account; (d) effectuate purchases and sales of securities and
  give security purchase and sale orders to brokers or any other third parties and the
  exercise of such power and authority shall be deemed to be authorized by and to
  represent the decision of the Litigation and Distribution Trustee then entitled to
  make such decision.

         4.6    Maintenance of Register. The Litigation and Distribution Trustee shall
  at all times maintain a register of names, address, and amount of Claims in Class
  2_as in effect on the Effective Date and is revised from time to time thereafter.

        4.7    Liability of Litigation and Distribution Trustee.

                (a)    Standard of Care. The Litigation and Distribution Trustee shall
  have a fiduciary duty to the holders of Allowed Claims in Class 2 to perform the duties
  expressly provided for by this Agreement. The Litigation and Distribution Trustee
  shall not be liable for any action taken or omitted to be taken by him or her in good
  faith and in the exercise of reasonable judgment and believed to be within the
  discretion or power conferred by this Agreement, or be responsible for the
  consequences of any act or failure to act, except for gross negligence or willful
  misconduct. The Litigation and Distribution Trustee shall not have any fiduciary
  relationship with any party by virtue of this Agreement except as specifically set forth
  in this Agreement.

                      (1)  The Litigation and Distribution Trustee shall not be liable
               or in any way responsible for the acts or omissions of the Debtor or its
               agents;

                     (2)    Unless indemnified to his satisfaction against liability and
               expense, the Litigation and Distribution Trustee shall not be compelled



                                            12
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 14 of 25


               to do any act or to take any action toward the execution or enforcement
               of the powers created under the Plan or this Agreement or to prosecute
               or defend any suit in respect hereof. If the Litigation and Distribution
               Trustee requests approval from the Bankruptcy Court with respect to
               any act or action in connection with the Plan or this Agreement, the
               Litigation and Distribution Trustee shall be entitled (but shall not be
               required) to refrain (without incurring any liability to any person by so
               refraining) from such act or action unless and until he has received such
               instructions of approval. In no event, however, shall the Litigation and
               Distribution Trustee or any of his representatives be required to take
               any action which he reasonably determines could lead to criminal
               activity or civil liability.

                     (3)    The Litigation and Distribution Trustee shall not be
               responsible in any manner to the Debtor, its Estate, any Claim Holder,
               or any party in interest for:

                     (i)     the creditworthiness of any party and the risks involved to
                             the Debtor or such Claim holder or party in interest;

                     (ii)    the effectiveness, enforceability, genuineness, validity, or
                             any due execution of the Plan or this Agreement as to any
                             person other than the Litigation and Distribution Trustee;

                     (iii)   any representation, warranty, document, certificate, report
                             or statement made herein or furnished hereunder or in
                             connection with the Plan or this Agreement not
                             constituting a breach of the standard of care as set forth in
                             this Agreement on the part of the Litigation and
                             Distribution Trustee;

                     (iv)    the existence, priority or perfection of any existing lien,
                             encumbrance or security interest; or

                     (v)     the observation or compliance with any of the terms,
                             covenants or conditions of the Plan or this Agreement on
                             the part of any party other than the Litigation and
                             Distribution Trustee.

                     (4)    The Litigation and Distribution Trustee shall be entitled to
               rely on negative notice to any Claim holder. Subject to the rights and
               powers of the Oversight Committee, at the election of the Litigation and
               Distribution Trustee in his sole and absolute discretion, and without in
               any way limiting or impairing the rights and powers of the Litigation



                                            13
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 15 of 25


               and Distribution Trustee to act or forbear from acting on any matter
               without notice to or consent of any person or entity, the Litigation and
               Distribution Trustee may send notice of any proposed action or
               determination not to take action with respect to any matter to holders
               of Claims, or any subset of such holders of Claims.. Any Claim holder to
               whom any such notice is sent that fails to object in writing so as to be
               received by the Litigation and Distribution Trustee on or before three
               (3) days after service by the Litigation and Distribution Trustee of a
               proposed action (or determination not to take action) shall be deemed to
               have consented to such action or determination not to take action.

                     (5)    The Debtors and the Claims holders, and parties in
               interest, by voting for the Plan and/or accepting the benefits thereof,
               have agreed not to sue or otherwise pursue or seek damages from the
               Litigation and Distribution Trustee pursuant to the Plan or this
               Agreement, except for willful misconduct or gross negligence. The
               Litigation and Distribution Trust Assets will be used to indemnify, hold
               harmless and reimburse the Litigation and Distribution Trustee from
               and against any and all losses, claims, causes of action, damages, fees,
               expenses, liabilities, and actions for which liability is limited pursuant
               to this Agreement and Plan.

                (b)    Surety Bond. In order to secure the faithful performance of his
  duties under the Plan and this Agreement, the Litigation and Distribution Trustee
  shall obtain at the expense of the Litigation and Distribution Trust and file with the
  Bankruptcy Court a surety bond, naming the United States as the oblige thereunder,
  in an amount equal to one hundred percent (100%) of the Cash in the Litigation and
  Distribution Trust. The surety on such bond shall be among those listed as acceptable
  sureties on federal bonds in Circular 570 of the United States Department of the
  Treasury or a similar listing if no longer published. The Litigation and Distribution
  Trustee may increase the amount of the bond or reduce the amount of the bond from
  time to time as he deems necessary or proper provided that such amount equals or
  exceeds the amount of Cash in the Litigation and Distribution Trust. No bond shall
  be required if and when the value of the Litigation and Distribution Trust Assets
  shall be less than $100,000.00.

               (c)    No Liability for Acts of Predecessor. No successor Litigation and
  Distribution Trustee shall be in any way responsible for the acts or omissions of any
  Litigation and Distribution Trustee in office prior to the date on which such person
  becomes a Litigation and Distribution Trustee, nor shall he or she be obligated to
  inquire into the validity or propriety of any such act or omission unless such
  Litigation and Distribution Trustee expressly assumes such responsibility. Any
  successor Litigation and Distribution Trustee shall be entitled to accept as conclusive
  any final accounting and statement of Litigation and Distribution Trust Assets



                                            14
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 16 of 25


  furnished to such successor Litigation and Distribution Trustee by such predecessor
  Litigation and Distribution Trustee and shall further be responsible only for those
  Litigation and Distribution Trust Assets included in such statement.

                (d)    No Implied Obligations. The Litigation and Distribution Trustee
  shall not be liable except for the performance of such duties and obligations as are
  specifically set forth herein, and in the Plan, and no other or further covenants or
  obligations shall be implied into this Agreement. The Litigation and Distribution
  Trustee shall not be responsible in any manner whatsoever for the correctness of any
  recitals, statements, representations, or warranties herein or in any documents or
  instrument evidencing or otherwise constituting a part of the Litigation and
  Distribution Trust Assets. The Litigation and Distribution Trustee makes no
  representations as to the value of the Litigation and Distribution Trust Assets or any
  part thereof, nor as to the validity, execution, enforceability, legality or sufficiency of
  this Agreement, and the Litigation and Distribution Trustee shall incur no liability
  or responsibility with respect to any such matters.

                (e)    Reliance on Documents or Advice of Counsel or Other Persons.
  Except as otherwise provided herein, the Litigation and Distribution Trustee may
  rely and shall be protected in acting upon any resolution, certificate, statement,
  instrument, opinion, report, notice, request, consent, order and other paper or
  document reasonably believed to be genuine and to have been signed or presented by
  the proper party or parties, and shall have no liability or responsibility with respect
  to the form, execution or validity thereof; nor shall the Litigation and Distribution
  Trustee be liable for any act which he may do or omit to do hereunder, all subject only
  to the limitation that the Litigation and Distribution Trustee acts in accordance with
  the standard of care set forth in Section 4.7(a). None of the provisions hereof shall
  require the Litigation and Distribution Trustee to expend or risk his own funds or
  otherwise incur financial liability or expense in the performance of any duties
  hereunder. The Litigation and Distribution Trustee may consult with its legal counsel
  and shall not be liable for any action taken or suffered in reliance upon the advice of
  such counsel.

                (f)   No Personal Obligation for Liabilities of the Debtor. Claims
  holders and other persons dealing with the Litigation and Distribution Trustee in its
  respective capacity as Litigation and Distribution Trustee within the scope of this
  Agreement shall look only to the Litigation and Distribution Trust Assets to satisfy
  any liability incurred by the Litigation and Distribution Trustee to such person in
  carrying out the terms of this Agreement, and the Litigation and Distribution Trustee
  shall have no personal or individual obligation to satisfy any such liability.

        4.8    Reports and Fees. The Litigation and Distribution Trustee shall provide
  quarterly statements of receipts and disbursements to the Office of the United States
  Trustee. The Litigation and Distribution Trustee will be responsible for timely



                                              15
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 17 of 25


  payment from the Litigation and Distribution Trust Assets of the United States
  Trustee fees incurred pursuant to 28 U.S.C. § 1930(a)(b) subsequent to the Effective
  Date of the Plan.

         4.9    Withholding and Reporting Requirements; Tax Treatment of Litigation
  and Distribution Trust. The Litigation and Distribution Trust will be treated as a
   Litigation and Distribution Trust within the meaning of Section 301.7701-4(d) of
  the Tax Regulations. The transfer of the Assets to the Litigation and Distribution
  Trust shall be treated as a transfer to the beneficiaries of the Litigation and
  Distribution Trust for all purposes of the Internal Revenue Code (e.g., sections
  61(a)(12), 483, 1001, 1012, and 1274) followed by a deemed transfer by such
  beneficiaries to the Litigation and Distribution Trust. The Litigation and Distribution
  Trust shall be considered a grantor trust, and the beneficiaries of the Litigation and
  Distribution Trust shall be treated as the grantors and deemed owners of the
  Litigation and Distribution Trust. The Litigation and Distribution Trustee shall
  value the transferred property and notify the beneficiaries of the Litigation and
  Distribution Trust, in writing, of such valuations. The assets transferred to the
  Litigation and Distribution Trust shall be valued consistently by the Litigation and
  Distribution Trustee and the Trust beneficiaries for all federal income tax purposes.
  In connection with all Distributions made pursuant to the Litigation and Distribution
  Trust and all activities of the Litigation and Distribution Trust, the Litigation and
  Distribution Trustee shall comply with all withholding and reporting requirements
  imposed by any federal, state, local or foreign taxing authority and all Distributions
  made pursuant to the Plan and the Litigation and Distribution Trust will be subject
  to any such withholding and reporting requirements. The beneficiaries of the
  Litigation and Distribution Trust shall be treated as the grantors and deemed owners
  of the Litigation and Distribution Trust. The Litigation and Distribution Trustee
  shall file tax returns for the Litigation and Distribution Trust as a grantor trust
  pursuant to 1.671-4(a) of the Income Tax Regulations promulgated pursuant to the
  United States Internal Revenue Code. The Litigation and Distribution Trustee may
  require beneficiaries of the Litigation and Distribution Trust to furnish to the
  Litigation and Distribution Trustee its, his or her employer or taxpayer identification
  number ( TIN ) as assigned by the Internal Revenue Service, and the Litigation and
  Distribution Trustee may condition any Distribution to any such beneficiaries upon
  receipt of such identification number. If a beneficiary shall fail to provide the
  Litigation and Distribution Trustee with any requested TIN within 90 days after the
  request, such failure shall be deemed a waiver of all of such beneficiaries interests
  in the Litigation and Distribution Trust and rights to Distribution under the Plan.
  Distributions that would have been made to such beneficiary shall be distributed to
  the other beneficiaries of the Litigation and Distribution Trust based on their pro
  rata interests in the Litigation and Distribution Trust.

         4.10 Litigation and Distribution Trustee s Compensation. The Litigation and
  Distribution Trustee s compensation shall be based upon hourly rates typically
  charged in the conduct of the Litigation and Distribution Trustee s business.


                                            16
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 18 of 25




         In addition to reimbursements for the actual reasonable and necessary
  expenses incurred, the Litigation and Distribution Trustee, and any employees,
  agents, consultants, or professionals engaged or retained by the Litigation and
  Distribution Trustee, shall be entitled to reasonable compensation from the
  Litigation and Distribution Trust Assets for services rendered in connection with
  performance of the duties of the Litigation and Distribution Trustee, as set forth
  above.

         Subject to Section 4.4 herein, with respect to compensation and expense
  reimbursement of any agents, consultants, employees, and/or professionals engaged
  or retained by the Litigation and Distribution Trust and the Litigation and
  Distribution Trustee, such compensation shall be in an amount and on such terms as
  may be agreed to by the Litigation and Distribution Trustee and such agents,
  consultants, employees, and/or professionals. The Litigation and Distribution
  Trustee may retain, compensate, employ and pay, including on a contingency basis,
  any and all professionals and employees (including attorneys) without need for notice
  or any order of this Court, on such terms and condition as the Litigation and
  Distribution Trustee deems appropriate.

         4.11 Reimbursements. The Litigation and Distribution Trustee and any
  agents or consultants employed pursuant to this Agreement shall be reimbursed as a
  priority form the Litigation and Distribution Trust Assets for all reasonable out-of-
  pocket expenses incurred in performance of their duties hereunder in addition to any
  compensation received.

         4.12 Indemnification. Pursuant to this Agreement and the Plan, the
  Litigation and Distribution Trustee shall be indemnified by, held harmless and
  receive reimbursement from Litigation and Distribution Trust Assets for any and all
  claims, actions, demands, losses, damages, expenses, and liabilities, including
  without limitation court costs, attorneys fees and accountants fees incurred in
  compliance with the standard of care set forth in Section 4.7(a). Notwithstanding the
  above, the Litigation and Distribution Trustee shall not be entitled to indemnification
  in the event that a court of competent jurisdiction determines that such person has
  incurred losses or claims as a result of actions or omissions that breach that standard
  of care.

         4.13 Current Taxation of Earnings. All earnings of the Litigation and
  Distribution Trust, including those retained in a Distribution Reserve established
  pursuant to section 5.1 below, shall be taxed on a cash basis for the calendar in which
  such earnings are recognized.




                                            17
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 19 of 25


        4.14 Rights of Oversight Committee Paramount. The rights and powers of
  the Oversight Committee to direct the Litigation and Distribution Trustee shall
  govern and be paramount, notwithstanding anything to the contrary herein.

                                      ARTICLE V

                   Distributions And Treatment of Disputed Claims

         5.1    Establishment of Reserves. The Litigation and Distribution Trustee
  shall establish the Distribution Reserve from the Litigation and Distribution Trust
  Assets as the Litigation and Distribution Trustee determines may be appropriate.
  Thereafter, as Litigation and Distribution Trust Assets are liquidated and reduced to
  Cash, the Litigation and Distribution Trustee shall fund the Distribution Reserve
  with such Cash as practicable.

         5.2   Disbursing Agent. The Litigation and Distribution Trustee, or an agent
  employed by the Litigation and Distribution Trustee, shall serve as a disbursing
  agent and shall make all Distributions to the beneficiaries of the Litigation and
  Distribution Trust derived from Litigation and Distribution Assets as provided for
  under the Plan.

         5.3    Distributions. As of the Effective Date, to the extent there exist
  Disputed Claims in any Class, the Litigation and Distribution Trustee shall reserve
  from any Distributions, an amount equal to the Pro Rata portion of such Distribution
  to which such Disputed Claim would be entitled if allowed in the amount asserted by
  the Holder of such Disputed Claim. If a Disputed Claim is allowed, in part or in full,
  then the Litigation and Distribution Trustee shall distribute to the Holder of any
  such Claim an amount equal to such Holder s Pro Rata share, based on such Allowed
  Claim, of all Distributions previously made to Holders of Allowed Claims in the Class
  of Claims at issue.

         5.4    Rounding. Whenever any payment of a fraction of a cent would
  otherwise be called for, the actual payment shall reflect a rounding of such fraction
  to the nearest whole cent, with one-half cent being rounded up to the nearest whole
  cent. To the extent Cash remains undistributed as a result of the rounding of such
  fraction to the nearest whole cent, such Cash shall be treated as unclaimed property
  under the Plan.

         5.5    Payment or Distribution Upon Resolution of Disputed Claims. Except
  as the Litigation and Distribution Trustee may otherwise agree with respect to any
  Disputed Claim, no payments or distributions shall be made with respect to any
  portion of a Disputed Claim unless and until (a) all objections to such Disputed Claim
  have been resolved or determined by a Final Order of the Bankruptcy Court, or (b)
  the Bankruptcy Court shall have entered an order treating any portion of a Disputed



                                           18
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 20 of 25


  Claim as an Allowed Claim. Payments and distributions to each holder of a Disputed
  Claim to the extent that it ultimately becomes an Allowed Claim shall be made in
  accordance with the provisions of this Plan with respect to the Class of Claims to
  which such Allowed Claim belongs. A Disputed Claim that is estimated for purposes
  of allowance and distribution pursuant to section 502(c) of the Bankruptcy Code and
  which is estimated and Allowed at a fixed amount by Final Order of the Bankruptcy
  Court shall thereupon be an Allowed Claim for all purposes in the amount so
  estimated and Allowed.

          5.6  Unclaimed Property. The Litigation and Distribution Trustee will make
  all reasonable efforts to locate holders of Allowed Claims in Class 2: however, if any
  Distributions remain unclaimed six (6) months after the original date of Distribution
  of such Claims, the unclaimed Distributions will be redistributed on a Pro Rata basis
  to all known and locatable holders of Allowed Claims in Class 2 if such a Distribution,
  after expenses of Distribution, would produce an aggregate minimum dividend of
  $50,000. If such Distribution would produce an aggregate dividend of less than
  $50,000, the Litigation and Distribution Trustee may donate any remaining Cash
  allocable to any unclaimed Distributions to a charitable institution. After such
  donation, the Litigation and Distribution Trustee, and his agents and Professionals
  will be fully discharged and released from any claims related to the unclaimed
  Distributions.

        5.7     Setoff. The Litigation and Distribution Trustee may, but shall not be
  required to, setoff against any Claim (and the distributions to be made pursuant to
  this Plan with respect to such Claim), claims of any nature whatsoever that the
  Debtor, its Estate, the Committee, or the Litigation and Distribution Trust may have
  against the holder of such Claim. Notwithstanding the foregoing, the failure to effect
  such a setoff will not constitute a waiver or release by the Litigation and Distribution
  Trust of any such claim against such holder.

                                       ARTICLE VI

                                       Beneficiaries

         6.1    Interest Beneficial Only. The ownership of a beneficial interest in the
  Litigation and Distribution Trust shall not entitle any Beneficiary to any title in or
  to the Litigation and Distribution Trust Assets or to any right to call for a partition
  or division of such assets or to require an accounting except as may be specifically
  provided herein, in the Plan or the Confirmation Order.

         6.2   Ownership of Beneficial Interests Hereunder. Each Beneficiary shall
  have a beneficial interest in the Litigation and Distribution Trust solely to the extent
  that such Beneficiary is entitled to a distribution from the Litigation and Distribution
  Trust pursuant to the Plan or the Confirmation Order. Each Beneficiary shall cease



                                            19
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 21 of 25


  to own a beneficial interest in the Litigation and Distribution Trust and cease to be a
  Beneficiary hereunder for all purposes immediately upon completion of the
  Distribution by the Litigation and Distribution Trustee to such Beneficiary as
  required by this Litigation and Distribution Trust Agreement, the Plan and the
  Confirmation Order.

        6.3    Standing of Beneficiary. No Beneficiary shall have standing to direct
  the Litigation and Distribution Trustee to do or not to do any act other than as
  described herein.

                                      ARTICLE VII

                                   Objections to Claims

         Following the Effective Date, the Litigation and Distribution Trustee shall be
  authorized to object, or to succeed or otherwise join any objection filed by the Debtor
  prior to the Effective Date, to Claims in Classes 1 and 2 as well as any other Claims
  asserted to be entitled to priority pursuant to Sections 503 or 507 of the Bankruptcy
  Code (except for Claims of Professionals employed by the Debtor or the Committee)
  so as to have the Bankruptcy Court determine the amounts to be allowed, if any, of
  such Claims and thus paid pursuant to the Plan. The Litigation and Distribution
  shall have no right to object to any Equity Interests nor to Claims of Professionals
  employed by the Debtor or the Committee. Objections to Claims shall be filed with
  the Bankruptcy Court and served upon the holders of such Claims as set forth in the
  Plan; provided, however, that any deadline may be extended by the Bankruptcy Court
  upon the entry of an order by the Bankruptcy Court extending such deadline. An
  objection to the allowance of a Claim by the Litigation and Distribution Trustee must
  be filed with the Bankruptcy Court and served upon the holder of the Claim and all
  parties who have requested notice.

         Notwithstanding the foregoing, unless an order of the Bankruptcy Court
  specifically provides for a later date, any proof of claim for pre-petition debts of the
  Debtor filed after the Bar Dates shall be disallowed as a late-filed claim, without any
  action by the Debtor or Litigation and Distribution Trustee, unless and until the
  party filing such Claim obtains (i) the written consent of the Litigation and
  Distribution Trustee to file such Claim late or (ii) approval from the Bankruptcy
  Court upon notice to the Debtor and Litigation and Distribution Trustee that permits
  the late filing of the Claim, in which event, the Litigation and Distribution Trustee
  shall have 120 days from the date of such written consent or order to object to such
  Claim, which deadline may be extended by the Bankruptcy Court upon motion of the
  Debtor.




                                            20
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 22 of 25


         From and after the Effective Date, the Litigation and Distribution Trustee
  shall litigate to judgment, propose settlements of, or withdraw objections to all
  Disputed Claims.

                                      ARTICLE VIII

     Appointment, Removal and Resignation of Litigation and Distribution Trustee

         8.1    Appointment of Litigation and Distribution Trustee; Acceptance of
  Appointment. Bradley D. Sharp is hereby appointed to serve as the initial Litigation
  and Distribution Trustee hereunder and pursuant to the Plan. Bradley D. Sharp is
  willing to, and does hereby, accept the appointment to serve as the initial Litigation
  and Distribution Trustee, and to hold and administer the Litigation and Distribution
  Trust Assets pursuant to the terms of the Plan and this Agreement.

         8.2   Removal of the Litigation and Distribution Trustee. A Litigation and
  Distribution Trustee appointed pursuant to this Agreement may be removed with
  cause by order of the Bankruptcy Court after notice and opportunity for a hearing
  For purposes of this Agreement, the term cause shall mean: (a) the Litigation and
  Distribution Trustee s gross negligence or willful failure to perform his duties under
  this Agreement; (b) the Litigation and Distribution Trustee s misappropriation or
  embezzlement of any Litigation and Distribution Trust Assets or the proceeds
  thereof; or (c) the Litigation and Distribution Trustee s continued or repeated
  negligence or failure to perform his duties hereunder. If a Litigation and Distribution
  Trustee is removed, or is unwilling or unable to serve (1) by virtue of his inability to
  perform his duties under this Agreement due to death, illness or other physical or
  mental disability, (2) following the liquidation of all or substantially all of the
  Litigation and Distribution Trust Assets, or (3) for any other reason whatsoever, such
  Litigation and Distribution Trustee shall be entitled to all accrued and unpaid fees,
  reimbursement, and other compensation, to the extent incurred or arising or relating
  to events occurring before such removal, and to any out-of-pocket expenses
  reasonably incurred in connection with the transfer of all powers and duties and all
  rights to any successor Litigation and Distribution Trustee.

         8.3   Resignation of Litigation and Distribution Trustee. A Litigation and
  Distribution Trustee may resign upon motion to the Bankruptcy Court, which
  resignation shall become effective at the time specified by the Court,
  contemporaneous with the appointment of a successor Litigation and Distribution
  Trustee. If a Litigation and Distribution Trustee resigns from his or her position
  hereunder, subject to a final accounting and the approval of the Bankruptcy Court,
  such Litigation and Distribution Trustee shall be entitled to all accrued unpaid fees,
  reimbursement, and other compensation to the extent incurred or arising or relating
  to events occurring before such resignation, and any out-of-pocket expenses




                                            21
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 23 of 25


  reasonably incurred in connection with the transfer of all powers and duties to the
  successor Litigation and Distribution Trustee.

         8.4   Successor Litigation and Distribution Trustee. In the event that a
  Litigation and Distribution Trustee is removed, resigns, or otherwise ceases to serve
  as Litigation and Distribution Trustee, a successor Litigation and Distribution
  Trustee shall be appointed by the Oversight Committee.

                                      ARTICLE IX

                          Effect of Agreement on Third Parties

         9.1   Effect of Agreement on Third Parties. There is no obligation on the part
  of any purchaser or purchasers from the Litigation and Distribution Trustee or any
  agent of the Litigation and Distribution Trustee, or on the part of any other person
  dealing with the the Litigation and Distribution Trustee or any agent of the Litigation
  and Distribution Trustee, to see to the application of the purchase money or other
  consideration paid or delivered to the Litigation and Distribution Trustee, or any
  agent of the Litigation and Distribution Trustee, or to inquire in to the validity,
  expediency, or propriety of any such transaction, or the authority of the Litigation
  and Distribution Trustee, or any agent of the Litigation and Distribution Trustee, to
  enter into or consummate the same upon such terms as the Litigation and
  Distribution Trustee may deem advisable.

                                       ARTICLE X

                                         Waiver

        10.1 Waiver. No failure or delay of any party to exercise any right or remedy
  pursuant to this Agreement shall affect such right or remedy or constitute a waiver
  by such party of any right or remedy pursuant thereto. Resort to one form of remedy
  shall not constitute a waiver of alternative remedies.

                                      ARTICLE XI

             Termination of the Agreement; Amendment of the Agreement

        11.1 Termination of the Agreement. This Agreement will terminate only
  upon authorization of the Bankruptcy Court. The duties, responsibilities and powers
  of the Litigation and Distribution Trustee shall terminate after (i) all Causes of
  Action transferred and assigned to the Litigation and Distribution Trust or involving
  the Litigation and Distribution Trustee on behalf of the Litigation and Distribution
  Trust, including but not limited to the Avoidance Actions, are fully resolved, and (ii)
  the Litigation and Distribution Trust Assets have been distributed on the final



                                            22
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 24 of 25


  Distribution Date in accordance with the Plan and Litigation and Distribution Trust
  Agreement. Notwithstanding the foregoing, this Agreement and the Litigation and
  Distribution Trust shall terminate on the later of the fifth (5 th) year from the date
  hereof or such extended finite period(s) as approved by the Bankruptcy Court within
  six (6) months of the beginning of any such extended term(s),

        11.2 Amendment of Agreement. Except as otherwise set forth herein, any
  provisions of the Agreement may, consist with the terms of the Plan, be amended,
  modified, terminated, revoked or altered only upon Bankruptcy Court approval.

                                      ARTICLE XII

                                      Miscellaneous

         12.1 Severability. If any one or more of the provisions herein, or the
  application thereof in any circumstances, is held invalid, illegal or unenforceable in
  any respect for any reason, the validity, legality and enforceability of any such
  provision in every other respect, and of the remaining provisions, shall not be in any
  way impaired or affected. In such event, there shall be added as part of this
  Agreement a provision as similar in terms to such illegal, invalid or unenforceable
  provision as may be possible and be legal, valid and enforceable. The effective date of
  the added provision shall be the date upon which the prior provision was held to be
  invalid, illegal or unenforceable.

         12.2 Entire Agreement. This Agreement, the Plan and the Confirmation
  Order constitute the entire agreement of the parties and there are no representations,
  warranties, covenants or obligations except as set forth herein or therein. This
  Agreement, the Plan and the Confirmation Order supersede all prior and
  contemporaneous agreements, understandings, negotiations and discussions, written
  or oral, of the parties hereto, relating to any transaction contemplated hereunder. In
  the event of any inconsistency between this Agreement and the Plan, the Plan shall
  govern. Except as otherwise specifically provided herein, nothing in this Agreement
  is intended or shall be construed to confer upon or to give any person other than the
  parties hereto and their respective heirs, administrators, executors, successors, and
  assigns any rights or remedies under or by reason of this Agreement.

         12.3 Waiver of Jury Trial. Each party to this Agreement hereby irrevocably
  waives all right to trial by jury in any action, proceeding or counterclaim arising out
  of or relating to this agreement or the transactions contemplated hereby.

        IN WITNESS WHEREOF, the undersigned have caused this instrument to be
  executed as of the day and year first above written to evidence their counsel and
  agreement with the terms and provisions of this Agreement.




                                            23
Case 17-11213 Doc 605-3 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit C Liquidation &
                      Distribution Trust Agreement Page 25 of 25




   FIRST NBC          BANK      HOLDING LITIGATION          AND     DISTRIBUTION
   COMPANY                              TRUSTEE


   By:
   Its:                                     Bradley D. Sharp




                                          24
